Reasons for Allowance
Claims 1 and 5-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the references disclose the plurality of scanning modules comprise a first scanning module and a second scanning module, wherein the first scanning module comprises a first laser emitter arranged to emit a first light blade and a first camera having a first optical axis and arranged to acquire an image of the portion of tube or profiled section illuminated by said first light blade, and the second scanning module comprises a second laser emitter arranged to emit a second light blade and a second camera having a second optical axis and arranged to acquire an image of the portion of tube or profiled section illuminated by said second light blade, wherein said first light blade and second light blade lie in a same plane orthogonal to said longitudinal direction (x), and the first optical axis and second optical axis form a non-zero angle with each other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761